Owen, J.
This is an appeal from a judgment in favor of the plaintiff in a crim. con. action. Numerous errors are assigned. Some of them are not without technical merit. None of them involve novel questions of law. Their discussion would but reiterate principles well settled by the decisions of this court. The judgment is so strongly supported by the evidence that such errors as exist cannot be deemed prejudicial. We feel that their elaborate treatment will benefit no one. It would add nothing new to legal literature nor promote the interest of the parties involved.
By the Court. — Judgment affirmed.